Case: 17-12286   Date Filed: 01/05/2018   Page: 1 of 4


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12286
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:05-cr-20916-WPD-3



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,

                                  versus

ALFONSO ALLEN,
a.k.a. Spoon,

                                                     Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 5, 2018)

Before TJOFLAT, JILL PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 17-12286     Date Filed: 01/05/2018   Page: 2 of 4


      Alfonso Allen, a federal inmate proceeding pro se, appeals the district

court’s denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence pursuant

to Amendment 782 to the Sentencing Guidelines. After careful review, we affirm.

                                         I.

      Allen was convicted of several drug and firearm offenses. Before

sentencing, the probation office prepared a presentence investigation report

(“PSI”). The PSI calculated Allen’s base offense level under U.S.S.G. § 2D1.1 but

deemed Allen a career offender under U.S.S.G. § 4B1.1 because he had two prior

controlled substance felony offenses. The PSI calculated a total offense level of 37

and a criminal history category of VI, which yielded a guidelines range of 360

months to life imprisonment. But the PSI also noted that the mandatory minimum

sentence for Count 1, conspiracy to distribute 50 or more grams of crack cocaine,

was life imprisonment. See 21 U.S.C. §§ 841(b)(1)(A) (amended 2010) and 851.

      The district court adopted the PSI without modification and sentenced Allen

to life imprisonment. In 2016, President Barack Obama commuted Allen’s

sentence to 360 months’ imprisonment. Allen then filed the instant § 3582(c)(2)

motion, arguing that he was entitled to a further reduction in his sentence under

Amendment 782, which provides a two level reduction in the base offense level for

most drug quantities listed in U.S.S.G. § 2D1.1(c). The district court denied

Allen’s motion. The district court expressed doubt that an executive commutation


                                          2
                 Case: 17-12286        Date Filed: 01/05/2018        Page: 3 of 4


rendered Allen eligible for a reduction, citing Allen’s original statutory minimum

sentence of life imprisonment, which, if undisturbed, would prohibit such a

reduction. In any event, the district court determined that a reduction in Allen’s

sentence below 360 months was unwarranted, citing the factors set forth in 18

U.S.C. § 3553(a), including the need “to protect the public, promote respect for the

law and act as a deterrent.” Doc. 1158 at 5. 1

      This is Allen’s appeal.

                                                 II.

      A district court may modify an incarcerated defendant’s term of

imprisonment if the defendant was sentenced based on a sentencing range that

subsequently has been lowered by the Sentencing Commission’s amendment. See

18 U.S.C. § 3582(c)(2). When the district court considers a § 3582(c)(2) motion, it

must engage in a two-part analysis. United States v. Bravo, 203 F.3d 778, 780

(11th Cir. 2000). First, the district court must recalculate the guidelines range

under the amended guideline. “In undertaking this first step, only the amended

guideline is changed. All other guideline application decisions made during the

original sentencing remain intact.” Id. (internal quotation marks omitted). If the

amended guidelines range is lower than the original range, then the district court

has the authority to reduce a defendant’s sentence and may proceed to the second

      1
          “Doc.” refers to the numbered entry on the district court’s docket in this case.

                                                  3
                Case: 17-12286       Date Filed: 01/05/2018       Page: 4 of 4


step in its analysis. 2 See id. at 780-81; U.S.S.G. § 1B1.10 cmt. n.1(A). In that

second step, the district court must decide “whether, in its discretion, it will elect to

impose the newly calculated sentence under the amended guidelines or retain the

original sentence,” taking into account the factors listed in 18 U.S.C. § 3553(a).

Bravo, 203 F.3d at 781. A district court’s decision at this step is reviewed for an

abuse of discretion. United States v. Vautier, 144 F.3d 756, 759 n.3 (11th Cir.

1998).

       The district court did not err in denying Allen’s § 3582(c)(2) motion.

Assuming for the sake of argument that the district court had authority to reduce

Allen’s sentence under Amendment 782, the court was within its discretion to

retain Allen’s commuted sentence of 360 months’ imprisonment. The district

court expressly considered the § 3553(a) factors, and Allen does not challenge the

weight the court ascribed to the need to protect the public, promote respect for the

law, and afford adequate deterrence to criminal conduct. 3 Because the district

court did not abuse its discretion, we affirm its order denying Allen’s motion.

       AFFIRMED.


       2
         We review de novo the district court’s conclusions regarding the scope of its legal
authority to reduce a sentence under § 3582(c)(2) and for clear error its underlying factual
findings. United States v. Tellis, 748 F.3d 1305, 1308 (11th Cir. 2014). Because Allen is pro se,
we construe his pleadings liberally. United States v. Webb, 565 F.3d 789, 792 (11th Cir. 2009).
       3
          In his appellate brief, Allen makes passing reference to Amendments 706, 750, and 790.
Even if we were to consider Allen’s entitlement to relief under these Amendments, we would
arrive at the same conclusion as we do for Amendment 782.

                                                4